



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Abstract Developments Inc. v. Margolis
,









2017 BCCA 44




Date: 20170125

Docket: CA43335

Between:

Abstract
Developments Inc.

Appellant

(Plaintiff)

And

David Howard
Margolis and Lisa Faith Wolfe

Respondents

(Defendants)




Before:



The Honourable Madam Justice Garson
The Honourable Madam Justice MacKenzie
The Honourable Madam Justice Fenlon




On appeal from: An
order of the Supreme Court of British Columbia, dated December 2, 2015 (
Abstract
Developments Inc. v. Margolis
, 2015 BCSC 2239
Victoria Docket No. S132195)

Oral Reasons for Judgment




Counsel for the Appellant:



J.A. Hall
C.M. Mercier





Counsel for the Respondents:



G. Harney
S.G. Gray-Schleihauf





Place and Date of Hearing:



Victoria, British
  Columbia

January 25, 2017





Place and Date of Judgment:



Victoria, British
  Columbia

January 25, 2017








Summary:

The appellant agreed to
build a new home for the respondents under a basic cost-plus contract. During
construction the appellant reorganized its operations so that an affiliated
company, Construction Inc., took on the custom build work. Thereafter, work on
the respondents home was done by Construction Inc. and billed by it. The
respondents were not advised of the change and continued to pay the appellant
until they became dissatisfied with the finishing. The appellant sued to
recover the outstanding payments. On the second day of trial the judge noted
that amended pleadings might be necessary to add Construction Inc. as a party. He
made the same comment about half-way through trial, but the appellant did not
apply to amend its pleadings until all evidence had been heard and the parties
were about to commence argument. The appellant then sought to add claims in
quantum meruit and estoppel, among others. The trial judge denied the
application to amend. On appeal, the appellant argued that some of the
amendments should have been allowed because the existing record provided
sufficient evidence for the claims to be adjudicated, and where it was
deficient, further evidence could have been adduced. Held: appeal dismissed.
The trial judge found the proposed amendments raised new claims that were
unsupported by the evidence -claims that would have changed the course of the
trial had they been pleaded at the outset. The trial judge concluded the
proposed amendments were prejudicial to the respondents. That decision is
entitled to deference.

Background

[1]

FENLON J.A.:
The appellant Abstract Developments Inc. was
involved in the business of building homes. It entered into a construction
contract with the respondents David Howard Margolis and Lisa Wolfe to build a
new home on their existing property. It was a standard costs-plus contract. The
appellant began construction in January 2012.

[2]

At some point in 2012, the company decided to reorganize its operations.
Under the new structure, an affiliated company, Abstract Construction Inc.
would do all construction management work, and Abstract Developments Inc. would
build and sell new homes. I will refer to the two companies as Construction Inc.
and Developments Inc.

[3]

The trial judge found that after the reorganization, Construction Inc.
took over performance of the construction management of the respondents new
home. Construction Inc. invoiced the respondents, was the employer for the
construction workers, and paid the bills of the sub-contractors. The time of
the transition between the corporations, as it related to the respondents
construction project, appeared to be August 2012 when Construction Inc.s name
began appearing on invoices, but at the latest it was in December 2012 when the
company records reflected the change.

[4]

The respondents had no explicit notice of the change, and the trial
judge found they were not aware it had occurred. Although the invoices used
Construction Inc.s name beginning in August 2012, the respondents continued to
pay for work done by issuing cheques to Developments Inc.

[5]

At about the time the house was nearing completion in December, 2012,
the parties had a falling out over alleged deficiencies in the finishing of the
home. Developments Inc. sued for breach of contract, in particular, the unpaid
invoices for the construction work done on the respondents home. By the time
of trial the amount claimed was $129,438. The respondents counter-claimed for
damages for unfinished work and negligently-performed work.

At trial

[6]

On the second day of trial, the judge asked counsel why the claim was
advanced in the name of Developments Inc. only, when much of the claim related
to work done by Construction Inc. He suggested to counsel that an amendment to
the pleadings might be necessary if all claims were to be addressed. The trial
adjourned after five days of evidence. When it resumed four weeks later the
trial judge, on the first day of the resumed hearing, again raised the issue of
the need to amend the pleadings. He specifically identified the need to add
Construction Inc. as a party if the claims were to be adjudicated in full. He
stressed the importance of such an application being made early in the
proceedings.

[7]

On the last day of trial, after both sides had closed their case and the
judge had dismissed an application by the respondents to tender rebuttal
evidence and argument was scheduled to begin, Developments Inc. made an
application to amend its pleadings to include the following:

1)

Construction Inc. was used to
carry out the duties of Developments Inc.;

2)

Construction Inc. was an agent for
Developments Inc.;

3)

the respondents knew that
Construction Inc. would carry out the duties of Developments Inc. and approved
of this, or in the alternative it was of no consequence to them;

4)

Developments Inc. continued to be
responsible to the respondents for the new home warranty;

5)

the amounts owing by the respondents
for the labour and materials continued to be owing to Developments Inc. to be
paid to Construction Inc.;

6)

unjust enrichment;

7)

estoppel; and

8)

quantum meruit.


The application to amend did not seek to add Construction Inc.
as a party.

[8]

The trial judge dismissed Developments Inc.s application to amend. In
his reasons for judgment on the substantive issues at trial he described his
decision this way at para. 46:

Finally, after the evidence was
completed and arguments were to begin, counsel for the plaintiff made a motion
to amend his pleadings. The proposed amendments did not include an application
to add a party. Instead, they focused on an allegation that Construction was
being employed by Developments in completing the contract and included prayers
for relief by way of
quantum meruit
and ultimately, by way of unjust
enrichment. The defendant, to this point, had been given no notice of the
proposed changes and would have clearly been prejudiced by these fairly
dramatic changes in construction of the case. The application was accordingly
denied.

On appeal

[9]

On appeal, Developments Inc. acknowledges that the trial judge did not
err in refusing to grant amendments based in assignment of the contract and
agency. The appellant argues that the amendments numbered 1, 5 and 6 above (relating
to subcontracting of work to Construction Inc. and a
quantum meruit
claim) should have been allowed because they could have proceeded without the
need to join Construction Inc. as a party.

[10]

The appellant argues that the existing record provided sufficient
evidence for these claims to be adjudicated, and if it was deficient, argues
that the trial judge should have allowed the parties to call further evidence.

[11]

The appellant takes no issue with the test identified by the trial judge
and the factors to be considered when an application to amend pleadings is made
late in the trial:
Diamond Willow Ranch Ltd. v. Oliver

(Village)
[1988]
B.C.J. No. 880 (S.C.). Rather, the appellant argues that the trial judge
did not properly assess the prejudice to the appellant resulting from a refusal
to allow some of the amendments sought, and the potential for a reopening of
the trial and costs orders to off-set any prejudice to the respondents if the
amendments were allowed.

[12]

I would not accede to that position. The trial judge was not required to
formulaically review and balance each of the factors identified in
Diamond Willow
.
In his view the amendments did not, as the appellants argued at trial, simply
bring the pleadings into conformity with the evidence. At trial, the appellant
did not argue that the parties should be allowed to call further evidence---the
application proceeded on the basis that the amendments simply reflected the
existing record.

[13]

The trial judge found the proposed amendments raised entirely new claims
that were unsupported by the evidence -claims that would have changed the
course of the trial had they been pleaded at the outset. In exercising his
discretion, he also took into account the failure of the appellant to apply to
amend its pleading in a timely way when the problem was squarely identified on
the second day of trial and again mid-trial.

[14]

Ultimately the trial judge, having heard 14 days of evidence,
concluded that an amendment to the pleadings at that stage of the trial was
prejudicial to the respondents and should not be allowed. That decision is
entitled to deference.

[15]

Mr. Hall, who was not counsel at trial, has said all that
reasonably may be said in support of the appeal, but in my view he has not
established that the trial judge erred in his analysis of the issues before him
on the application to amend. I would accordingly dismiss the appeal.

[16]

GARSON J.A.:
I agree.

[17]

MACKENZIE J.A.:
I agree.

[18]

GARSON J.A.:
The appeal is dismissed.

The Honourable Madam
Justice Fenlon


